DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claims are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  Specifically, a skilled artisan, in light of the specification, cannot determine the metes and bounds of “three-dimensional elements” and “attribute.”  Claim 1 states “obtain three-dimensional shape data in which a three-dimensional shape is represented by a plurality of three-dimensional elements and an attribute is assigned to each of the plurality of three-dimensional elements.”  Neither “element” nor “attribute” is clearly defined in the specification.  The common meanings of “element” is “a constituent part” or “one of the necessary data or values on which calculations or conclusions are based” or “one of the factors determining the outcome of a process”; and “attribute” is “a quality, character, or characteristic ascribed to someone or something” or “an object closely associated with or belonging to a specific person, thing, or office.”  See Merriam-Webster, definition of element, avail at https://www.merriam-webster.com/dictionary/element, accessed 09/09/20202; Merriam-Webster, definition of attribute, avail at https://www.merriam-webster.com/dictionary/attribute, accessed 09/09/20202.  From these definitions, it is unclear what constitutes a “three-dimensional element,” and an “attribute.”  Furthermore, neither the claims nor the specification clearly explains which attribute(s) of which 3D element(s) can be used to divide the 3D shape into partial shapes.  At best, the specification states “[t]he voxel is an example of a three-dimensional element,” and attributes as “properties of a voxel such as the presence or absence of the voxel, a color, strength, and a material ratio, but a type of the attribute is not limited thereto” (para. 0036).  This is the only example.  From this single example, it is impossible to determine what other “three-dimensional elements” and 3D element “attribute” could be encompassed by the broad, generic, vague terms “element” and “attribute.”  In fact, it is impossible to distinguish this single example from prior art because the prior art teaches to use voxels and “attributes” thereof (US20150145177A1; US 20150351871; US 20160144572; US 20180319087; US 20170372513; US 20190179288; US 20200098195; US 20210241525).  Yet the claims fail to explain which and how voxel “attributes” are used to divide 3D objects.  In other words, voxel “attributes” alone to divide 3D objects is so broad and vague that it is impossible to determine how to apply prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743